DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.


Response to -Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
Applicant’s arguments indicated that a terminal disclaimer would be filed. No terminal disclaimer has been filed. As a result, the double patenting rejection of claims 1 and 10 is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/3358,509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending instant claims are a variation of the copending claims.	Claims 1 and 10 of the instant application are anticipated by copending claims 1 and 10, in that claims 1 and 10 of the copending application contains all the limitations of claims 1 and 10 of the instant application. Claims 1 and 10 of the instant application therefore are not patently distinct from the copending claims and as such are unpatentable for provisional anticipatory-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/001,682
Copending Application 17/338,509
1. A computerized method for rendering a three-dimensional (3D) digital image for automated facial morphing comprising: scanning of a user’s face with a digital camera to obtain a set of digital images of the user’s face; 
1. A computerized method for rendering a three-dimensional (3D) digital image for automated facial morphing comprising: scanning of a user’s face with a digital camera to obtain a set of digital images of the user’s face; 
determining that the user’s face is in a compliant state;
determining that the user’s face is in a compliant state;
implementing an analysis of the set of digital images and implementing a set of pre-rendering steps by:
implementing an analysis of the set of digital images and implementing a set of pre-rendering steps by:
wherein each digital image comprises a depth data, a red/green/blue (RGB) data, and a facemask data,
wherein each digital image comprises a depth data, a red/green/blue (RGB) data, and a facemask data,
implementing an iterative closest path (ICP) algorithm that correlates the set of digital images together by stitching together a cloud of points of the facemask data of each digital image and outputs a set of transformation matrices,
implementing an iterative closest path (ICP) algorithm that correlates the set of digital images together by stitching together a cloud of points of the facemask data of each digital image and outputs a set of transformation matrices,
implementing a truncated signed distance function (TSDF) algorithm on the set of the transformation matrices, wherein the TSDF algorithm represents each point of the transformation matrices in a regularized voxel grid and outputs a set of voxel representations as a one-dimension (1-D) array of voxels,
implementing a truncated signed distance function (TSDF) algorithm on the set of the transformation matrices, wherein the TSDF algorithm represents each point of the transformation matrices in a regularized voxel grid and outputs a set of voxel representations as a one-dimension (1-D) array of voxels,
implementing a marching cubes algorithm that obtains each voxel representation of the 1-D array of voxels and creates a three-dimensional (3D) mesh out of the per-voxel values provided by the TSDF and outputs a mesh representation, wherein the mesh representation comprises a set of triangles and vertices,
implementing a marching cubes algorithm that obtains each voxel representation of the 1-D array of voxels and creates a three-dimensional (3D) mesh out of the per-voxel values provided by the TSDF and outputs a mesh representation, wherein the mesh representation comprises a set of triangles and vertices,
implementing a cleaning algorithm that obtains the mesh representations and cleans a floating vertices and triangles and outputs a mesh, wherein the mesh comprises a set of scattered points with a normal per point,
implementing a cleaning algorithm that obtains the mesh representations and cleans a floating vertices and triangles and outputs a mesh, wherein the mesh comprises a set of scattered points with a normal per point,
implementing a Poisson algorithm on the mesh output and fills in any holes of the mesh, wherein the Poisson algorithm outputs a reconstructed mesh,
implementing a Poisson algorithm on the mesh output and fills in any holes of the mesh, wherein the Poisson algorithm outputs a reconstructed mesh, fitting the reconstructed mesh on a trained three-dimensional (3D) face model, wherein a specified machine learning algorithm is used to fit the trained 3D face model to the 3D landmarks in the reconstructed mesh;
implementing a texture mapping algorithm that outputs a mask representation, wherein the mask representation illustrates each piece of the digital image with texture values and label values, and
implementing a texture mapping algorithm that outputs a mask representation, wherein the mask representation illustrates each piece of the digital image with texture values and label values, and
implementing an image stitching algorithm that stitches the digital images with different lighting values to remove any seams; and outputs a single digital image with consistent lighting; and
implementing an image stitching algorithm that stitches the digital images with different lighting values to remove any seams; and outputs a single digital image with consistent lighting; and
rendering a 3D digital image of the user’s face from the single digital image with consistent lighting.
rendering the 3D digital image of the user’s face from the single digital image with consistent lighting, wherein the fitting of the reconstructed mesh to the FLAME model is performed only fora face portion of the user’s face, and wherein the FLAME model comprises a linear shape space trained from a specified number of scans of human heads.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of copending application 17/338,509. Furthermore, claim 10 of the instant application corresponds to claim 10 of copending application 17/338,509.


Allowable Subject Matter
Claims 2-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613